Citation Nr: 0327325	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

The issue of entitlement to service connection for a back 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1969 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

In August 2001 the Board remanded the issue for additional 
development of the record.  The case has been returned to the 
Board for further appellate adjudication.


REMAND

With regard to the issue of service connection for a back 
disability, the Board notes that this issue was initially 
framed as whether new and material evidence had been received 
to reopen a claim for a spinal disc disability, to include as 
a residual of service-connected fracture of the right 7th 
rib.  (See August 2001 Board Remand.)  Upon further appellate 
review, however, the Board finds that a March 1970 Board 
decision did not adequately address the veteran's issue on 
appeal and therefore, did not constitute a final decision as 
to that issue.   

Specifically, the veteran filed an original claim for service 
connection for a back injury in May 1969.  By a rating 
decision in June 1969, the RO denied entitlement to service 
connection for a back disability on the basis that there was 
no evidence of a back injury in service.  The veteran filed a 
timely appeal with regard to the June 1969 rating decision. 
At that time, the veteran had specifically contended that he 
had back pain as a residual of service-connected fracture of 
the right 7th rib.  Consideration of this matter was 
referenced in a statement of the case issued in September 
1969 and a substantive appeal was received from the veteran 
in October 1969.  The Board, however, did not specifically 
address the issue of service connection for a back disability 
in the March 1970 decision.  Rather, the issues addressed by 
the Board were those of service connection for a right arm 
disability and an increased rating for residuals of a right 
rib fracture.  The Board finds that the March 1970 Board 
decision does not reflect final confirmation of the initial 
June 1969 denial of service connection for a back disability.

Currently, the veteran has submitted VA hospitalization and 
outpatient treatment records that show a herniated L4-L5 
intervertebral disc.  There is no nexus statement of record.  
Accordingly, the Board finds that the veteran should be 
afforded a VA orthopedic examination to determine the nature 
and etiology of any current back disorder.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should schedule a VA 
orthopedic examination for the veteran to 
determine the nature and etiology of any 
back disorder.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted.  Thereafter, 
the examiner should opine whether it is 
at least as likely as not that any 
diagnosed back disorder originated during 
the veteran's military service or is 
otherwise etiologically related to his 
military service.  

2.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for a back disability on the 
merits de novo.  Then, if the benefit 
sought on appeal remains denied a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period of time within which 
to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





